DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement filed 03 April 2020 is made of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dherbecourt US 2016/0093001.
As to claim 1, Dherbecourt teaches a method for the remote automated reading of a fluid meter executed in an automated metering management system in the context of a fluid- distribution service, comprising a fluid meter and a system, referred to as a centralized-meter system, the fluid meter being able to transmit frames in accordance with a wireless communication standard to the centralized-meter system, the centralized-meter system being able to receive said frames and to communicate by powerline with a data concentrator  in a first frequency band via a first network of the powerline communication network type (figure 1, paragraphs 0085-0109, 0130, equipment item EQn including an electric heater, heat pump, washing machine and auxiliary gas or water meter in wireless communication with communication device 100, an “intermediate unit”,  the communication device 100 comprising a second interface to communicate with the meter C “centralized meter”, the C meter coupled to a concentrator K, “data concentrator” via a powerline carrier according to protocol G3-PLC),
said data concentrator communicating with a management entity of the automated metering management system via a second network (figure 1, paragraph 0092, the concentrator K and the metering information system (MIS) communicate over a WAN link for long distance communication, including the Internet),
wherein the centralized-meter system comprising a centralized meter and an intermediate unit both associated with said fluid meter, the centralized meter and the intermediate unit being two separate devices able to communicate with one another by powerline in a second frequency band not overlapping said first frequency band via a third network of the powerline communication network type distinct from said first network, (figure 1, paragraphs 0085 and 0094-0095, the communication device 100 comprises a first interface 10 configured to communicate with the meter C via a powerline carrier according to protocol G3-PLC),
the method comprising:
performing a phase of pairing between the centralized-meter system and the fluid meter wherein the intermediate unit receives each signaling frame sent by the fluid meter and considers that the centralized-meter system and the fluid meter are paired when it receives a signaling frame following a reception of a frame containing information representing a pairing request from the centralized meter and, when it is paired with the fluid meter, instances an emulation application emulating a virtual fluid meter able to communicate directly with the data concentrator on behalf of said fluid meter (paragraph 0094-0102, the communication devie 100 communicates with the equipment items EQn or fluid meter using BlueTooth, a pairing protocol),  and 
performing an index transmission phase during which the centralized-meter system receives frames from the fluid meter each comprising information representing a fluid-consumption reading, the virtual fluid meter taking responsibility for retransmitting said information representing a fluid-consumption reading to the management entity via the data concentrator (figure 1, paragraph 0085, 0112 and 0130-0131, the communication device 100 enables bidirectional communication including electricity, gas and/ or water consumption with viewing on a digital display 40 between equipment items EQn with fluid meter C to a concentrator K and metering information system MIS).

As to claim 2 with respect to claim 1, Dherbecourt teaches wherein the pairing phase further comprises, following the reception by the centralized metering system of a signaling frame among a plurality of signaling frames transmitted by the fluid meter during the pairing phase, transmitting, from the centralised metering system, to the fluid meter, a frame comprising information representing a successful pairing, the reception of the frame comprising the information representing the successful pairing by the fluid meter ending the transmission of the plurality of signaling frames (paragraphs 0094-0102, the communication device 100 (intermediate unit of the centralized meter system) is configured to pair with the equipment items EQn using BlueTooth).

As to claim 3 with respect to claim 2,  wherein during the index transmission phase, the centralized-meter system fixes a predefined duration (D) of standby of the fluid meter, the fluid meter going on standby for a predefined period after each sending of a frame comprising information representing a fluid-consumption reading (paragraph 0128, a predefined period of time with respect the communication of information between the communication device and the meter C occurs with a change in data or when the data cross a predetermined threshold).

As to claim 4 with respect to claim 2, Dherbecourt teaches wherein the centralized-meter system transmits a frame, referred to as a reading frame, requesting the sending of a frame comprising information representing a fluid- consumption reading to the fluid meter in order to obtain from the fluid meter a frame comprising information representing a fluid-consumption reading (paragraphs 0108-0109 and 0128, the communication device 100 comprises a processing module 30 for bidirectional communication with the equipment items EQn including command information for controlling fluid consumption and when the data to be exchanged is relevant).

As to claim 5 with respect to claim 1, Dherbecourt teaches the signaling frame enabling the centralized-meter system to consider itself to be paired with the fluid meter during the pairing phase forms part of a plurality of signaling frames transmitted by the fluid meter during a predefined period (paragraphs 0094-0102, the communication device 100 (intermediate unit of the centralized meter system) is configured to pair with the equipment items EQn using Bluetooth protocol).


As to claim 6 with respect to claim 1, Dherbecourt teaches the frames comprising information representing a fluid- consumption reading coming from the fluid meter during the index transmission phase are sent at regular predefined intervals, the fluid meter going on standby between each sending (paragraphs 0128-0130, as an example, the data regarding power consumption in watt-hour is transmitted each time it increase by a set value which may result in regular predefined intervals).

As to claim 7 with respect to claim 1, Dherbecourt teaches  in the event of successful pairing between the fluid meter and the centralized-meter system, the intermediate unit transmits  a frame containing information representing a successful pairing to the centralized meter a reception of a frame containing information representing a successful pairing by the centralized meter causing an obtaining, by the centralized meter, of an encryption key corresponding to said fluid meter and a transmission  centralized meter to the intermediate unit, of said encryption key so that each communication between said fluid meter and the intermediate unit can be encrypted (paragraphs 0094-0102, the communication device 100 (intermediate unit of the centralized meter system) is configured to pair with the equipment items EQn using Bluetooth protocol; paragraphs 0120-0124, information between the meter C to the communication device 100 must first be authorized with each other and information is made secure by using for example a DLMS architecture where the meter C is the client and the deivce 100 is the server).

As to claim 8 with respect to claim 1, Dherbecourt teaches wherein each transmission of a reading frame by the centralized-meter system comprises a transmission of a first reading frame by the intermediate unit to the fluid meter, the transmission of said first reading frame being caused by the reception of a second reading frame from the centralized meter (paragraph 01134, the control data item D_P1 is generated by the processing module 30 of the communication device 100 with respect to an event data item D_EV transmitted by the meter C).

As to claim 9 with respect to claim 1, wherein in that the emulation application emulating a virtual fluid meter is instanced by the centralized meter, each frame comprising information representing a fluid-consumption reading received by the centralized-meter system is received by the intermediate unit, which retransmits it to the centralized meter so that the virtual fluid meter that it has instanced can retransmit said information representing a fluid consumption reading to the management entity via the data concentrator (paragraphs 0109-0112,the transmission of a usage reading or power consumption of an equipment item is communicated in an uplink direction from the EQn via the communication device 100 to the meter C or concentrator K; this consumption information is also transmitted by the meter C in the downlink direction to permit viewing (representation of a virtual fluid meter) on a remote digital display 40 to the user).

As to claim 10, a system, referred to as a reading system, used in an automated metering management system in the context of a fluid-distribution service, said automated metering management system comprising a plurality of fluid meters, wherein the reading system comprises at least one first communication module in accordance with a wireless communication standard used by a fluid meter and a second communication module suitable for communicating by powerline with a data concentrator in a first frequency band via a first network of the powerline communication network type (figure 1, paragraphs 0085-0102 and 0130, equipment item EQn including an electric heater, heat pump, washing machine and auxiliary gas or water meter in wireless communication with communication device 100, an “intermediate unit”,  the communication device 100 comprising a second interface to communicate with the meter C “centralized meter” via a powerline protocol and the C meter coupled to a concentrator K, “data concentrator” via a powerline carrier according to protocol G3-PLC); 
said data concentrator communicating with a management entity of the automated metering management system via a second network (paragraph 0092, the concentrator K and the metering information system (MIS) communicate over a WAN for long distance communication including the Internet), and 
wherein the reading system comprises means for instancing an emulation application emulating a virtual fluid meter able to communicate directly with the data concentrator (11) for each fluid meter in the plurality, and, for each fluid meter in the plurality, the corresponding virtual fluid meter takes responsibility for retransmitting information, representing a fluid-consumption reading, supplied to the reading system by said fluid meter in the plurality to the management entity via the data concentrator (paragraphs 0109-0112,the transmission of a usage reading or power consumption of an equipment item is communicated in an uplink direction from the EQn via the communication device 100 to the meter C or concentrator K; this consumption information is also transmitted by the meter C in the downlink direction to permit viewing (representation of a virtual fluid meter) on a remote digital display 40 to the user), the system comprising:
at least one intermediate unit, each intermediate unit comprising a communication module identical to the first communication module and being associated with a fluid meter in the plurality of the water meter type and/or a fluid meter in the plurality of the gas meter type, and a centralized meter comprising the second communication module and the means for instancing an emulation application emulating a virtual fluid meter able to communicate directly with the data concentrator for each fluid meter in the plurality, each intermediate unit and the centralized meter being two separate devices and comprising a communication module suitable for communicating with each other by powerline in a second frequency band, not overlapping said first frequency band, via a third network of the powerline communication network type distinct from said first network (figure 1, paragraphs 0085-0102 and 0130, equipment item EQn including an electric heater, heat pump, washing machine and auxiliary gas or water meter in wireless short range communication with communication device 100, an “intermediate unit”,  the communication device 100 comprising a second interface to communicate with the meter C “centralized meter” via a powerline protocol and the C meter coupled to a concentrator K, “data concentrator” via a powerline carrier according to protocol G3-PLC).

As to claim 11, Dherbecourt teaches an intermediate unit used in an automated metering management system in the context of a fluid-distribution service, said automated metering management system comprising a plurality of fluid meters wherein the intermediate unit is associated with a fluid meter in the plurality of the water meter type and/or a fluid meter in the plurality of the gas meter type and comprises a first communication module in accordance with a wireless communication standard used by each fluid meter in the plurality and a second communication module suitable for communicating by powerline with a device, referred to as a centralized meter in a first frequency band via a first network of the powerline communication network type said centralized meter being separate from said intermediate unit and being suitable for communicating by powerline in a second frequency band not overlapping said first frequency band via a second network, distinct from said first network, of the powerline communication network type (100) with a data concentrator, (figure 1, paragraphs 0085-0102 and 0130, equipment item EQn including an electric heater, heat pump, washing machine and auxiliary gas or water meter in wireless communication with communication device 100, an “intermediate unit”,  the communication device 100 comprising a second interface to communicate with the meter C “centralized meter” via a powerline protocol and the C meter coupled to a concentrator K, “data concentrator” via a powerline carrier according to protocol G3-PLC); 
said data concentrator communicating with a management entity of the automated metering management system via a third network , (paragraph 0092, the concentrator K and the metering information system (MIS) communicate over a WAN for long distance communication including the Internet),
the intermediate unit being able to relay information representing fluid consumption transmitted by each fluid meter to which said unit is attached to the centralized meter so that said centralized meter can relay said information to the management entity via the data concentrator (paragraph 0085, the communication device 100, the “intermediate device”, enables communication between equipment items EQn and a fluid meter C, a “centralized meter” that is coupled to a metering information system (MIS) via a concentrator K).

As to claim 12, Dherbecourt teaches a centralized meter used in an automated metering management system in the context of a fluid-distribution service (figure 1, paragraphs 0085-0088, the fluid meter C is interpreted to function as the “centralized meter”), said automated metering management system comprising:
 a plurality of fluid meters (paragraphs 0085 and 0089-0090, equipment item EQn comprising a water heater, a heat pump and gas or water meter),
wherein the centralized meter is associated with at least one intermediate unit according to claim 11 and is separate from said intermediate unit, and comprises a third communication module for communicating by powerline with each intermediate unit in a first frequency band via the first network and a fourth communication module for communicating by powerline in a second frequency band, not overlapping the first frequency band, via the second network, distinct from said first network, with the data concentrator, and means for instancing an emulation application emulating a virtual fluid meter able to communicate directly with the data concentrator for each fluid meter in the plurality, and, for each fluid meter in the plurality, the corresponding virtual fluid meter takes responsibility for retransmitting information, representing a fluid-consumption reading, supplied to the reading system by said fluid meter in the plurality to the management entity via the data concentrator (figure 1, paragraphs 0085-0102 and 0130, equipment items EQn in wireless bidirectional communication with communication device 100, an “intermediate unit”,  the communication device 100 comprising a second interface to communicate with the meter C “centralized meter” via a powerline protocol and the C meter coupled to a concentrator K, “data concentrator” via a powerline carrier according to protocol G3-PLC).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/            Primary Examiner, Art Unit 2644